DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1, 9, 10, 15, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fraden (US 2007/0153871).
Regarding claim 1, Fraden discloses a system for real time detection of a febrile condition, the system comprising:
an interface comprising a housing and display (items 16, 28, fig. 4, par. 33-34) presenting a zone of detection in front of said display (par. 31, item 16 is a field of view which is used to notify whether a child is outside the view of the display, “finer adjustment of the field of view positioning”, “camera 5 takes a thermal snapshot”, “manually or automatically” “Alternatively, the height of the subject may be determined by a pattern recognition of the image taken by camera 5 and the camera field of view adjusted accordingly”, presumably such that an operator would be able to see the result as shown in figure 4, otherwise, the operator would not be sure if the proper placement/snapshot was taken when performing a manual adjustment).
a heat sensor (5) operable to receive thermal radiation from the facial region of a person orientated towards said zone of detection (area in which the camera is facing) (paragraph 0024, 0031, 0037-0041); 
said interface further comprising a guide system (items 23) operable to facilitate position of said facial region of said person with said heat sensor (item 23 marks the best position to detect heat on the face, further the additional sensors allow for if manual movement is needed of the cameras);
said system transmitting a permission message to restrict ingress, deny ingress, or allow ingress based on a temperature condition of said person (paragraph 0024).  
Regarding claim 9, Fraden discloses wherein said heat sensor is configured to receive thermal radiation from said facial region of said person from at least one of the following: temple, forehead, nose bridge, canthus, neck (Fig 4).  
Regarding claim 10, Fraden discloses wherein said heat sensor (5) is configured to receive thermal radiation from said facial region of said person from the inner canthus (Fig 4).
Regarding claim 15, Fraden discloses further comprising a processor and memory configured to receive input from said heat sensor and associate said input with a person (paragraph 0024, 0034).    
Regarding claim 24, Fraden discloses wherein the heat sensor is an infrared sensor (paragraphs 0024-0033). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10, 15, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraden (US 20070153871) in view Jeong (US 20080297617)
Regarding claim 1, Fraden discloses a system for real time detection of a febrile condition (abstract, paragraph 0024-0031), the system comprising: 
a heat sensor (5) operable to receive thermal radiation from the facial region of a person orientated towards said zone of detection (area in which the camera is facing) (paragraph 0024, 0031, 0037-0041); 
said system transmitting a permission message to restrict ingress, deny ingress, or allow ingress based on a temperature condition of said person (paragraph 0024).  
Fraden is silent regarding an interface comprising a housing and a display presenting a zone of detection in front of said display; said interface further comprising a guide system operable to facilitate position of said single point on the facial region of a person with said sensor.  For clarity, the Examiner notes that Fraden appears to implicitly teach that a display would have to exist in the system but is not explicitly disclosing one. Thus, an alternative rejection in view of Jeong is being presented wherein Jeong is very explicit about the display features.
Jeong teaches an interface comprising a housing (terminal) and a display (107) presenting a zone of detection in front of said display (paragraph 0026-0027, 0031); said interface further comprising a guide system operable to facilitate position of said facial region of a person with said sensor (paragraph 0034, 0036) (Fig 4a-4e).
Therefore, it would have been obvious at the time of the invention to modify Fraden’s use of a second/third sensor to reposition the camera for better viewing by Jeong’s use of a display with capture grid in conjunction with a camera to initiate the repositioning of the individual themselves to help target a desired area easily for the purpose of removing the need for multiple sensors thus reducing cost and making for a faster, more efficient fever and identification process in public environments.   
Regarding claim 2, Fraden is silent regarding wherein said guide system comprises a camera oriented toward said zone of detection in communication with said display, wherein an output of said camera is transmitted to said display showing the face of said person; and a circular overlay is shown on said display operable to signal optimal facial position.  Jeon teaches wherein said guide system comprises a camera oriented toward said zone of detection in communication with said display, wherein an output of said camera is transmitted to said display showing the face of said person; and a circular overlay is shown on said display operable to signal optimal facial position (Fig 4a-4e) (paragraphs 0026-0056, generally).  Therefore, it would have been obvious at the time of the invention to modify Fraden’s use of a second/third sensor to reposition the camera for better viewing and facial capture by Jeong’s use of a display with capture grid in conjunction with a camera to initiate the repositioning of the individual themselves to help target a desired area easily for the purpose of removing the need for multiple sensors thus reducing cost and making for a faster, more efficient fever and identification process in public environments.   
Regarding claim 3, Fraden is silent regarding wherein said guide system further comprises an additional smaller, circular overlay inlaid within said first overlay, operable to signal optimal eye position. Jeong does not expressly disclose wherein said guide system further comprises an additional smaller, circular overlay inlaid within said first overlay, operable to signal optimal eye position. However, Jeong does teach the use of the t-shape overlay within said first overlay to signal optimal eye position (Fig 4a-4e). Therefore, it would have been obvious at the time of the invention to modify Fraden’s use of a second/third sensor to reposition the camera for better viewing and facial capture by Jeong’s use of a display with capture grid in conjuction with a camera to initiate the repositioning of the individual themselves to help target a desired area easily for the purpose of removing the need for multiple sensors thus reducing cost and making for a faster, more efficient fever and identification process in public environments.   
Regarding claim 9, Fraden discloses wherein said heat sensor is configured to receive thermal radiation from said facial region of said person from at least one of the following: temple, forehead, nose bridge, canthus, neck (Fig 4).  
Regarding claim 10, Fraden discloses wherein said heat sensor (5) is configured to receive thermal radiation from said facial region of said person from the inner canthus (Fig 4).
Regarding claim 15, Fraden discloses further comprising a processor and memory configured to receive input from said heat sensor and associate said input with a person (paragraph 0024, 0034).    
Regarding claim 24, Fraden discloses wherein the heat sensor is an infrared sensor (paragraphs 0024-0033). 
Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraden (US 20070153871) in view of Jeong further in view of Waehner (US 20070133844)
Regarding claim 11, Fraden is silent regarding an identity system.  Waehner teaches an identity system (abstract, paragraph 0003, 0058-0059).  Therefore, it would have been obvious at the time of the invention to modify Fraden’s use of facial imaging to provide fever information by Waehner’s use of facial imaging to provide identification information for the purpose of making for a faster, more efficient fever and identification process in public environments.   
Regarding claim 12, Fraden is silent regarding wherein said identity system comprises an optical camera in communication with a facial recognition database, said optical camera pivotably mounted proximate said zone of detection and providing identity information for said person.  Waehner teaches wherein said identity system (paragraph 0003, comprises an optical camera (paragraph 0013) in communication with a facial recognition database (paragraph 0005, 0011, 0016), said optical camera pivotably mounted (paragraph 0012) proximate said zone of detection and providing identity information for said person (paragraph 0018, 0019). Therefore, it would have been obvious at the time of the invention to modify Fraden’s use of facial imaging to provide fever information by Waehner’s use of facial imaging to provide identification information for the purpose of making for a faster, more efficient fever and identification process in public environments.   
Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraden in view of Jeong in view of Waehner further in view of Blazey (US 20040114779)
Regarding claim 13, Fraden/Waehner are silent regarding wherein said identity system comprises an RFID reader in communication with a person database, said RFID reader providing identity information for said person.  Blazey teaches the use of wherein said identity system comprises an RFID reader in communication with a person database, said RFID reader providing identity information for said person (paragraphs 0003, 0021, 0024). Therefore, it would have been obvious at the time of the invention to modify Fraden/Waehner’s identity system by Blazey’s identity system which utilizes RFID technology for the purpose of associating an specific RFID code with an individual to provide controlled access to environments easily and be able to efficiently identify an individual using well-known technology. 
Regarding claim 14, Fraden/Waehner are silent regarding wherein said identity system comprises a bar code reader in communication with a person database, said bar code reader providing identity information for said person.  Blazey teaches wherein said identity system comprises a bar code reader in communication with a person database, said bar code reader providing identity information for said person (paragraph 0027). Therefore, it would have been obvious at the time of the invention to modify Fraden/Waehner’s identity system by Blazey’s identity system which utilizes bar code technology for the purpose of associating a specific bar code with an individual to provide controlled access to environments easily and be able to efficiently identify an individual using well-known technology.
Claims 16, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraden in view of Jeong further in view of Silbeck (US 20080018451)
Regarding claim 16, Fraden/Jeong are silent regarding further comprising a printer configured to receive said permission message and print a representation of said permission message. Silbeck teaches comprising a printer (252) configured to receive said permission message and print a representation of said permission message (paragraph 0063-0065, 0070). Therefore, it would have been obvious at the time of the invention to modify Fraden/Jeong who communicate electronically by Silbeck’s ability to communicate both electronically and by paper printing for the purpose of enabling the individual to have tangible copy of their screening results for their physical records for safekeeping. 
Regarding claim 23, Fraden/Jeong are silent regarding wherein said representation of said permission message includes at least one of a time stamp or an expiration time. Silbeck teaches wherein said representation of said permission message includes at least one of a time stamp or an expiration time (paragraph 0063-0065, 0070). Therefore, it would have been obvious at the time of the invention to modify Fraden/Jeong who communicate electronically by Silbeck’s ability to communicate both electronically and by paper printing for the purpose of enabling the individual to have tangible copy of their screening results for their physical records for safekeeping.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraden in view of Jeong in view of Silbeck (US 20080018451) further in view of Haas (US 5364132)
Regarding claim 19, Fraden/Jeong/Silbeck disclose the use of a printer and printed permission message including at least one of a time stamp or an expiration time. Fraden/Jeong/Silbeck are silent regarding wherein said printer includes a time sensitive ink or ink display system.  Haas teaches the use of time sensitive ink for electronically printed documents that are sensitive (abstract, col. 4-col. 5). Therefore, it would have been obvious at the time of the invention to modify the printer ink used in the printer-- in Silbeck by Haas’s time sensitive ink used in the printer for the purpose of providing a relatively clear indication of expiration over a relatively short period of time, tamper resistant, and simple to use but effective. 
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
The 112a rejections have been overcome due the amendment.
In response to applicant's argument that Jeong is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jeong’s use of a display with capture grid in conjunction with a camera to initiate the repositioning of the individual themselves to help target a desired area easily for the purpose of removing the need for multiple sensors thus reducing cost and making for a faster, more efficient fever and identification process in public environments.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “precision placement of the subject’”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in paragraph 0012 of Fraden, Fraden states “it is also an object of this invention to select an area on the subject’s face that is closest to a core temperature” e.g. a precision placement and not teaching away. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791